United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Goleta, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-125
Issued: August 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 19, 2010 appellant filed a timely appeal from the September 24, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) suspending her
compensation for refusing to submit to a medical examination. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation effective
March 30, 2010 for refusing to submit to a necessary medical examination.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
In December 2007, OWCP accepted that appellant, then a 55-year-old transportation
security screener, sustained sprains of her back, thoracic region and ribs due to her repetitive
work duties. Appellant received compensation for periods of disability.
In October 2009, OWCP referred appellant to Dr. Harlan Bleecker, a Board-certified
orthopedic surgeon, for a medical evaluation regarding the extent of her work-related disability.
On November 27, 2009 Dr. Bleecker recommended that appellant undergo a magnetic resonance
imaging (MRI) scan test of her thoracic spine and electromyogram (EMG) and nerve conduction
velocity (NCV) studies of her upper extremities.
On December 7, 2009 appellant was referred for MRI scan testing at Pueblo Radiology
Medical Group, Inc. Dr. Bleecker indicated that the findings showed essentially normal results.
On December 21, 2009 appellant was referred for EMG and NCV studies at Grossman Imaging.
The test results were unsatisfactory due to her intolerance of needles.
OWCP asked for a supplemental report from Dr. Bleecker, who advised that a
computerized tomography (CT) scan of appellant’s thoracic spine was needed to evaluate her
condition. Appellant was referred for diagnostic testing on February 19, 2010 at the Cancer
Center of Santa Barbara. She did not attend the scheduled examination. Appellant was
rescheduled to appear for diagnostic testing on March 12, 2010 but also failed to attend the
rescheduled appointment.
By letter dated March 15, 2010, appellant was advised that OWCP proposed to suspend
her compensation because she failed to report for an evaluation as directed. OWCP found she
did not report for diagnostic testing on February 14, 2010 as directed. Appellant was given 14
days to cooperate with the examination or provide good cause for her refusal. She was informed
that if she did not show good cause for not attending or fully cooperating with an examination
her entitlement to compensation would be suspended under 5 U.S.C. § 8123(d) until after she
attended and fully cooperated with the examination. Appellant did not respond.
By decision dated March 30, 2010, OWCP suspended appellant’s benefits effective that
date for refusing to submit to a necessary medical examination.2
Subsequent to the denial, OWCP received factual statements from appellant dated
February 13 and April 9, 2010. Appellant asserted that she was justified in not attending the
scheduled examination due to her concern about cancer-causing radiation from diagnostic
testing. She indicated that her attending physician assured her that no further diagnostic tests
were required to evaluate her condition. Appellant claimed that she had already been exposed to
the yearly ceiling level for radiation exposure in that she had been exposed to radiation from
prior diagnostic testing and from a coal-powered energy plant and airport near her home.

2

Appellant retired from the employing establishment in March 2008.

2

In an April 5, 2010 report, Dr. Mark H. Musicant, an attending Board-certified
occupational medicine physician, stated that appellant had undergone a number of diagnostic
tests including MRI scans, a CT scan, x-rays and an EMG. He stated:
“It has come to my attention that a bone scan has been recommended to further
evaluate the persistent thoracic pain. [Appellant] is concerned about radiation and
about any benefit that could come from doing this procedure. She prefers not to
have any further procedures. I have asked [appellant] to talk to the physicians to
find out if there is any other way of further evaluating the back. If it is essential
to do this bone scan, a discussion with [her] about benefits and risks needs to be
done.”
Appellant requested a hearing before OWCP’s hearing representative. At the hearing
held on July 7, 2010, she reiterated that she had already undergone numerous diagnostic tests and
asserted that her chest tissue was very sensitive to radiation. Appellant stated that she was at
special risk because she was not a young woman and had already been exposed to the yearly
ceiling level for radiation. She advised that she did not refuse to take a bone scan but that she
had asked for an 18-month postponement in order to heal in between all the diagnostic testing
she had undergone. Appellant stated that she also wanted time to gather information about the
risks of radiation.
Appellant submitted medical records and treatment notes from the Spine and Orthopedic
Center in Santa Barbara dated in June and July 2010. In an August 13, 2010 letter, she asserted
that she did not refuse to undergo scheduled diagnostic testing.
In a September 24, 2010 decision, OWCP’s hearing representative affirmed the
March 30, 2010 decision.
LEGAL PRECEDENT
Section 8123(a) of FECA3 authorizes OWCP to require an employee who claims
compensation for an employment injury to undergo such physical examinations as it deems
necessary. The determination of the need for an examination, the type of examination, the
choice of local and the choice of medical examiners are matters within the province and
discretion of OWCP. The only limitation on this authority is that of reasonableness.4 Section
8123(d) of FECA provides that, “[i]f an employee refuses to submit to or obstructs an
examination, his right to compensation is suspended until refusal or obstruction stops.”5 If an
employee fails to appear for an examination, OWCP must ask the employee to provide in writing
an explanation for the failure within 14 days.6
3

5 U.S.C. § 8123(a).

4

See Dourine Jenkins, 32 ECAB 1502, 1505 (1981).

5

5 U.S.C. § 8123(d). See 20 C.F.R. § 10.323.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.13(d) (September 2010).

3

ANALYSIS
OWCP accepted that appellant sustained sprains of her back, thoracic region and ribs due
to her repetitive work duties. It scheduled her for an examination on November 24, 2009 with
Dr. Bleecker, a Board-certified orthopedic surgeon serving as OWCP referral physician. The
referral was designed to evaluate the extent of appellant’s work-related disability. Appellant
underwent MRI scan and EMG/NCV testing per Dr. Bleecker’s recommendation.
On
February 19, 2010 OWCP referred her to Santa Barbara Cancer Center for CT scan testing as
Dr. Bleecker indicated that such testing was necessary to further evaluate her condition. Appellant
failed to report for the examination. The examination was rescheduled for March 12, 2010 but she
also failed to keep that appointment.
By letter dated March 15, 2010, appellant was asked to provide good cause for her failure
to attend the appointment for diagnostic testing. She responded noting that she was fearful of
developing cancer from diagnostic testing radiation. Before OWCP and on appeal to the Board,
appellant asserted that she was at risk for cancer from radiation, but she did not provide medical
documentation supporting that she was unable to undergo the requested diagnostic testing because
of such risk. The April 5, 2010 medical report received from Dr. Musicant, an attending Boardcertified occupational medicine physician, did not state that appellant could not undergo a CT
scan for medical reasons but only advised that she preferred not to have any such procedures.
Given the medical recommendation for additional diagnostic testing, OWCP acted
reasonably in requiring such testing. Appellant did not present reasonable justification for her
failure to keep or fully cooperate with the scheduled medical appointment and OWCP acted
properly in suspending her compensation effective March 30, 2010.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation effective
March 30, 2010 for refusing to submit to a necessary medical examination.

4

ORDER
IT IS HEREBY ORDERED THAT the September 24, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 9, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

